DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NOEBAUER (US 20150048445).
Regarding claim 1, NOEBAUER discloses a semiconductor device comprising: 
a semiconductor base body (figs 1-11, 1, para 28) having a drain region (figs 1-10, 16, para 47) of a first-conductive-type (n-type, see fig 10, para 47), a drift region (fig 1-10, 15, para 47) of the first-conductive-type disposed adjacent to the drain region, a base region (fig 1-10, 14, para 47) of a second- conductive-type (p-type, see fig 10, para 47) disposed adjacent to the drift region, and a source region (fig 1-10, 13, para 47) of the first- conductive-type disposed adjacent to the base region; 
a trench (trench in which 21/22/50 are disposed, see fig 1-10, para 50) formed in the inside of the semiconductor base body, having a bottom disposed adjacent to the drift region (a bottom of the trench is in direct contact with the base region 15, see fig 10) and a side wall disposed adjacent to the 
a gate electrode (figs 1-10, 22, para 32) disposed in the inside of the trench and composedly facing the base region with a gate insulating film (fig 1-10, 53, para 51) interposed therebetween on a portion of the side wall (53 is between 22 and 14, see figs 1-10); 
a shield electrode (figs 1-10, 21, para 33) disposed in the inside of the trench and positioned between the gate electrode and the bottom of the trench (21 is between 22 and the trench bottom, see fig 9-10); 
an electric insulating region disposed in the inside of the trench (the region of 50 between 21 and 15 and between 21 and 22, see fig 9-10), the electric insulating region facing the gate electrode, the shield electrode the side wall and the bottom of the trench (50 is in direct contact with 22, 21, and side and bottoms of the trench, see fig 10), and separating the shield electrode from the side wall and the bottom of the trench (a region of 50 is between 21 and the trench walls, see fig 10); 
a source electrode formed above the semiconductor base body (fig 10, 41, para 49), electrically connected to the source region (see para 49), and electrically connected to the shield electrode on at least one of both end portions of the trench (see fig 3-5, para 31) as viewed in the plan view; and 
a drain electrode (fig 1-10, 42, para 67) formed adjacent to the drain region, wherein 
the shield electrode has a high resistance region (the resistive doped semiconductor region 231, see fig 3, para 36) positioned at an end portion of the trench which is electrically connected to the source electrode out of both end portions of the trench (231 is connected to 41 by 234 and is at the end of a trench, see fig 3) as viewed in the plan view, and a low resistance region (tungsten conductor 44, see fig 3, para 44) positioned at a position further distance than of the high resistance region as viewed from the source electrode (212 is farther from 41 than 231, see fig 3), and 

the gate electrode is above at least a part of an upper-most surface of the high resistance region as viewed in a view of the semiconductor device (22 is on a higher level than 232 and 231, see fig 3).
Claim(s) 1-5, 7, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HIRLER (US 20100117144).
Regarding claim 1, HIRLER discloses a semiconductor device comprising: 
a semiconductor base body (fig 6, 11, para 40) having a drain region (fig 6, 34, para 32) of a first-conductive-type (34 is n-type, see fig 6, para 32), a drift region (fig 6, 12, para 32) of the first-conductive-type (12 can be n-type, see fig 6, para 32) disposed adjacent to the drain region, a base region (fig 6, 33, para 31) of a second- conductive-type (33 can be p-type, see fig 6, para 31) disposed adjacent to the drift region, and a source region (fig 6, 32, para 31) of the first- conductive-type disposed adjacent to the base region; 
a trench (fig 6, 13, para 79) formed in the inside of the semiconductor base body (13 is inside 33, see fig 6), having a bottom (the bottom 20 of the trench 13 is in 11, see fig 6) disposed adjacent to the drift region and a side wall (the sidewall of the trench 13 is in contact with 12 and 33, see fig 6) disposed adjacent to the base region and the drift region, and formed into a stripe pattern as viewed in a plan view (the trenches in fig 6 are next to each other, and therefore will appear as stripes in plan view); 
a gate electrode (fig 6, 14, para 30) disposed in the inside of the trench and oppositely facing the base region with a gate insulating film interposed therebetween (portion of insulator 16 between 14 and 33, see fig 6, para 33) on a portion of the side wall (portion of the sidewall of 13, see fig 6); 

an electric insulating region (portion of 16 between 15 and 12, see fig 6) disposed in the inside of the trench, the electric insulating region facing the gate electrode, the shield electrode the side wall and the bottom of the trench, and separating the shield electrode from the side wall and the bottom of the trench; 
a source electrode (fig 6, 26, para 30) formed above the semiconductor base body, electrically connected to the source region (26 is directly electrically connected to 32, see fig 6), and electrically connected to the shield electrode on at least one of both end portions of the trench (15 is electrically connected to 26 at the end of the trench, see figs 6 and 20, para 117) as viewed in the plan view; and 
a drain electrode (fig 6, 27, para 30) formed adjacent to the drain region, wherein 
the shield electrode has a high resistance region (17 is lightly doped and has high resistance, see fig 6, para 35) positioned at an end portion of the trench (17 extends to near an end of the trench, see fig 20) which is electrically connected to the source electrode (see fig 20) out of both end portions of the trench as viewed in the plan view, and a low resistance region (18 can be a low resistance region, see fig 6, para 38) positioned at a position further distance than of the high resistance region as viewed from the source electrode (18 extends into the middle of the trench, see fig 6), and 
both the high resistance region and the low resistance region are positioned between the gate electrode and the bottom of the trench (15 and 18 are both between 14 and the bottom of 13, see fig 6), and 
the gate electrode is above at least a part of an upper-most surface of the high resistance region as viewed in a view of the semiconductor device (14 is above an upper-most surface of 18, see fig 6).
claim 2, HIRLER discloses the semiconductor device according to claim 1, wherein both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant (both 17 and 18 can be doped Si, see para 38 and 35), and 
dopant concentration in the low resistance region is higher than dopant concentration in the high resistance region (see para 35-38).
Regarding claim 3, HIRLER discloses the semiconductor device according to claim 1, wherein the high resistance region and the low resistance region are made of different materials respectively (17 can be polysilicon and 18 can be silicide or metal, see para 35-38), and 
electric resistivity of a material for forming the low resistance region is lower than electric resistivity of a material for forming the high resistance region (18 is lower resistivity than 17, see para 35-38).
Regarding claim 4, HIRLER discloses the semiconductor device according to claim 1, wherein both the high resistance region and the low resistance region are made of a same material (17 and 18 can be silicon, see fig 6, para 35-38), and 
a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along the plane orthogonal to the longitudinal direction of the trench (the area of 17 in fig 6 is larger than the area of 18 in fig 6).
Regarding claim 5, HIRLER discloses the semiconductor device according to claim 1, wherein both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant (both 17 and 18 can be doped Si, see para 38 and 35), and 
the low resistance region has a high concentration dopant region containing the dopant having higher concentration than the dopant in the high resistance region and extending along a longitudinal 
Regarding claim 7, HIRLER discloses the semiconductor device according to claim 1, wherein in the shield electrode, the shield electrode extending adjacent to a side of a chip as viewed in the plan view is wholly formed of the high resistance region (18 extends close to the top edge of the body 11, see figs 6 and 20).
Regarding claim 11, HIRLER discloses the semiconductor device according to claim 1, wherein the contact structure is formed in a second low resistance region having a lower resistance than the high resistance region (fig 20, 23, para 46).
Regarding claim 13, HIRLER discloses the semiconductor device according to claim 1, wherein the gate electrode is above an entire upper-most surfaced of the high resistance region as viewed in the view of the semiconductor device (14 is above an entire top surface of 18, see fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRLER (US 20100117144) in view of NOEBAUER (US 20150048445).
Regarding claim 6, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein both the high resistance region and the low resistance region have a high concentration dopant region made of a same semiconductor material containing a dopant and extending along a longitudinal direction of the trench, and 

NOEBAUER discloses a device, wherein both the high resistance region and the low resistance region have a high concentration dopant region made of a same semiconductor material containing a dopant (231 and 232 can be made of a doped semiconductor, see fig 5-6, para 39-40) and extending along a longitudinal direction of the trench (231 and 232 have an extension along a longitudinal direction of the trench, see fig 5-6), and 
a cross-sectional area of the high concentration dopant region in the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the high concentration dopant region in the low resistance region taken along the plane orthogonal to a longitudinal direction of the trench (a cross-sectional area of 231 is less than 232, see fig 5-6).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate electrodes with shield plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the shield electrode configuration of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the shield electrode configuration of NOEBAUER in order to have a device with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 8, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein in the shield electrode, the shield electrode extending adjacent to a side of a gate pad as viewed in the plan view is configured such that a portion of 
NOEBAUER discloses a device, wherein in the shield electrode, the shield electrode extending adjacently to a side of a gate pad as viewed in a plan view is configured such that a portion of the shield electrode extending adjacently to the side of the gate pad as viewed in a plan view is formed of the high resistance region (the shield electrode 21 is close to the gate pad 43, see fig 1-12, para 32).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate electrodes with shield plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the shield electrode configuration of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the shield electrode configuration of NOEBAUER in order to have a device with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 9, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein in the shield electrode, the shield electrode extending adjacent to a side of a chip as viewed in the plan view is wholly formed of the high resistance region, and 
in the shield electrode, the shield electrode extending adjacent to a side of a gate pad as viewed in the plan view is configured such that a portion of the shield electrode extending adjacent to the side of the gate pad as viewed in the plan view is formed of the high resistance region.
NOEBAUER discloses a device, wherein in the shield electrode, the shield electrode extending adjacently to a side of a chip as viewed in a plan view is wholly formed of the high resistance region (a portion of high-resistance portion 231 extends close to the surface of the body 1, see fig 1-12), and 

HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate electrodes with shield plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the shield electrode configuration of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the shield electrode configuration of NOEBAUER in order to have a device with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 10, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein a contact structure for electrically connecting the shield electrode and the source electrode is formed on an end portion of the shield electrode connected to the source electrode out of both end portions of the shield electrode.
NOEBAUER discloses a device, wherein a contact structure for electrically connecting the shield electrode and the source electrode is formed on an end portion of the shield electrode connected to the source electrode out of both end portions of the shield electrode (234, the portion of 21 that connects 21 to 41 is formed on an end of 21, see fig 11, para 44).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate electrodes with shield plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the shield electrode configuration of NOEBAUER because they are from the same field of endeavor.

Regarding claim 12, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein the source electrode is electrically connected to the shield electrode on both end portions of the trench as viewed in the plan view, the high resistance region is positioned on both end portions of the trench as viewed in the plan view, and 
the low resistance region is positioned at a position sandwiched by the high resistance regions.
NOEBAUER discloses a device, wherein the source electrode is electrically connected to the shield electrode on both end portions of the trench as viewed in a plan view (since 21 is connected to 41 and is a conductor, every portion of 21 is connected electrically to 41, see fig 1-10, para 31), the high resistance region is positioned on both end portions of the trench as viewed in a plan view (231 can be at 235 or 236, see para 37), and 
the low resistance region is positioned at a position sandwiched by the high resistance regions (a line can be drawn between portions of high-resistivity region 231 which passes through low-resistance portion 212, see fig 11).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate electrodes with shield plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the shield electrode configuration of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the shield electrode configuration of NOEBAUER in order to have a device with a low on-resistance and capacitance (see NOEBAUER para 4).
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Noebauer et al (US 20150048445, hereinafter NOEBAUER) does not disclose a device wherein “the gate electrode is above at least a part of an upper-most surface of the high resistance region” because NOEBAUER, in figure 11, shows a device with a gate electrode 22 that is not above the top-most surface of 231.  This argument is not persuasive because NOEBAUER shows in another embodiment in fig 3 a device where the gate electrode 22 is on a higher level than every portion of 231.  Therefore, the uppermost surface of 231 is below 22.  For at least this reason, and those given in the rejection above, NOEBAUER discloses every element of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811